Citation Nr: 0938370	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-13 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.

The Board first considered this appeal in April 2008 and 
denied the claim for service connection for PTSD.  The 
Veteran appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC) and in an Order dated in 
December 2008, CAVC granted a December 2008 Joint Motion for 
Remand submitted by the parties in the case and vacated the 
Board's April 2008 decision.  The terms of the Joint Motion 
for Remand were incorporated by the Court in its order, and 
are thus binding upon VA, including the Board. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The case was 
subsequently returned to the Board for appellate review.

The Veteran testified before an acting Veterans Law Judge in 
January 2007, but the transcript of this hearing was 
unavailable.  The Veteran testified before another Veterans 
Law Judge in January 2008, and this hearing was transcribed.  
Because the Veteran has testified before two Veterans Law 
Judges, and each must participate in this decision, this 
decision is being rendered by a panel of three Veterans Law 
Judges. 38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2008).

The Board notes that in May 2009, the Veteran, through his 
representative requested another travel board hearing.  The 
Veteran was advised in a June 2009 letter that under VA laws 
and regulations a Veteran is entitled to one hearing.  
38 C.F.R. § 20.700.  The Veteran was further advised that 
this hearing had been granted and fulfilled by the Board in 
January 2008.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
Joint Motion for Remand indicated that the Board failed to 
provide adequate reasons and bases in its decision.  The 
Joint Motion for Remand also noted the Board improperly 
substituted its own unsubstantiated medical judgment in 
deciding the Veteran's case.  

In the present case, the Board is of the opinion that a VA 
medical opinion is necessary.  Specifically, as noted by the 
Board in April 2008 and subsequently in the December 2008 
Joint Motion, the Veteran has listed the following stressors: 
(1) being falsely accused of theft and detained at a 
correctional custody platoon; (2) being punched repeatedly by 
a staff sergeant while at basic training at Parris Island; 
(3) being forced to crawl under racks and injuring his elbow; 
(4) being hit in the jaw with a rifle after a sergeant held a 
rifle to his head; (5) being forced to perform exercises on a 
slippery waxed floor; and (6) being grabbed by another 
soldier who tried to push him in a fryer at Camp Pendleton.

Significantly, under VA laws a stressor involves exposure to 
a traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror. See 
Cohen v. Brown, 10 Vet. App. 128 (1997); see also The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  
Concerning stressors related to personal assault, VA has 
defined personal assault very broadly to include an event of 
human design that threatens or inflicts harm such as rape, 
physical assault, domestic battery, robbery, mugging, 
stalking, and harassment. See VA Adjudication Procedure 
Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 
17(a), (c) (Dec. 13, 2005).  The question of whether a 
stressor is sufficient is a medical determination.  
Accordingly, the Veteran's claims file should be sent to a VA 
examiner to review the records and express an opinion as to 
whether the Veteran's related stressors meet the criteria of 
the DSM-IV.

Additionally, in personal assault cases, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis" with regard to personal 
assault cases. Patton v. West, 12 Vet. App. 272 (1999).  

In the present case, the Veteran has provided testimony 
concerning his stressors and submitted several lay statements 
of family members and friends in support of his claim.  These 
lay statements describe behavioral changes in the Veteran 
during and after service.  These documents should be reviewed 
by a medical professional to determine whether the behavioral 
change evidence as a whole indicates that the Veteran's 
reported stressors concerning inservice personal assaults 
occurred.   

Additionally, the record reflects the RO issued a Statement 
of the Case (SOC) as to the issue of entitlement to service 
connection for PTSD in April 2006.  The RO then transferred 
the claims file to the Board in May 2006.  In August 2009, 
the Veteran submitted additional lay evidence that appears to 
be relevant to the issues on appeal.  The Veteran did not 
provide a waiver of the initial review of that evidence by 
the RO prior to its submission for review to the Board. Since 
the additional evidence in question is neither duplicative of 
other evidence nor irrelevant, and since a Supplemental 
Statement of the Case (SSOC) pertaining to that evidence was 
not issued, this evidence must be referred back to the RO. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall send the Veteran's claim 
file to a VA mental health examiner.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, consider the Veteran's 
reported stressors and express an opinion 
as to the following:

a)  Whether each of the stressors involves 
exposure to a traumatic event in which the 
person experienced, witnessed, or was 
confronted with an event or events that 
involved actual or threatened death or 
serious injury, or a threat to the 
physical integrity of self or others and 
the person's response involved intense 
fear, helplessness, or horror.

b) The examiner should identify and 
examine all records indicating any 
signs/indicators of change of behavior or 
performance subsequent to the claimed 
assault or assaults alleged by the Veteran 
to have occurred during active service.  
After this review the examiner shall offer 
an opinion as to the clinical 
significance, if any, of such evidence of 
changes.  The examiner should then express 
an opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any in-service stressful 
experience or experiences described by the 
Veteran occurred.  

c)  If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the Veteran 
has PTSD as a result of the stressful 
event.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence, including that 
evidence received by the Board in August 
2009.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


			
               NANCY RIPPEL 		JONATHAN B. KRAMER
        Acting Veterans Law Judge                               
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


